229 Ind. 543 (1951)
99 N.E.2d 426
MEEK
v.
BAKER, JUDGE.
No. O-187.
Supreme Court of Indiana.
Filed June 20, 1951.
Letcher Meek, pro se.
PER CURIAM.
This is an original action for a writ of mandamus to compel respondent to hear and determine a petition for writ of error coram nobis alleged to have been filed with said court.
The writ of mandamus must be denied since the action is not brought in the name of the State of Indiana on the relation of the party in interest. "It is legally impossible for an action of mandate to be prosecuted by one in his individual and personal capacity. The statute requires the State of Indiana to be included. This is not a mere nominal requirement; it is a statutory recognition of the fact that the State has an interest in the particular type of relief which is secured in an action of mandate. In a sense the State is allowing an individual to enforce in the name of the State a remedy which the individual, as such, is not entitled to have." Board of Public Safety v. Walling (1933), 206 Ind. 540, 546, 547, 187 N.E. 385, 387.
*544 The issuance of the alternative writ of mandamus is denied.
NOTE.  Reported in 99 N.E.2d 426.